BINDLEY, District Judge.
After a careful review of the record, for the reasons stated by the referee the court finds that the respondents are guilty of deliberate contempt of court. Though rightfully entitled to possession of the premises occupied by the bankrupts, they unlawfully by physical force gained entrance to the same, not more than forty-five minutes prior to the adjudication in bankruptcy of the tenants. Such possession, unlawful under the Wisconsin statute, they persisted in, to the exclusion of the bankruptcy court and its officials, exercising dominion over the same, and, though aware that that court had the exclusive right to the custody and possession of the personal property therein, partially affixed to the realty, instead of applying to the court for permission to remove the same from the premises, deliberately assumed, over the objection of the receiver, full right to tear the fixtures and booths from the realty and to remove the same to a storage place of their own selection. Whether such action *418was wise, whether the place selected was a proper and secure one, are beside the real question. The court alone had the right to determine those questions, and when the respondents ignored the court’s jurisdiction and autocratically assumed power to determine the course of procedure which properly could be determined only by the court, they exhibited an attitude contumacious in character, which the court cannot safely ignore. Otherwise the precedent might lead to such steps as to destroy the exercise of any jurisdiction by the court and to set at naught the orders thereof.
The respondents are fined jointly $200: Each of the respondents of natural existence is committed to the Douglas county jail until the fine is paid.